—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 7, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment due to marriage.
Claimant was employed by the State Department of Taxation and Finance as a sales tax auditor. The record discloses that in November 1992, claimant married a man knowing that his job required him to move to Pennsylvania. After selling her house in March 1993, claimant resigned from her employment and moved to Pennsylvania to reside with her spouse. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits on the ground that she voluntarily left her employment due to marriage. We affirm. Labor Law § 593 (1) (a) provides that a claimant who leaves employment because of marriage has resigned under disqualifying circumstances (see, Matter of Maloney [Eastman Kodak Co.—Hudacs], 195 AD2d 746; Matter of Gaus [Hartnett], 167 AD2d 736). In our view, substantial evidence supports the Board’s determination in this case.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.